April 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             IN THE INTEREST OF L.E.A. AND V.C.A, Children

NO. 14-12-00911-CV

                     ________________________________

       This cause, an appeal from the judgment signed, September 5, 2012, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, In the Interest of L.E.A. and V.C.A, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.